367 S.C. 70 (2006)
625 S.E.2d 226
In the Matter of Darren S. HALEY, Petitioner.
Supreme Court of South Carolina.
January 10, 2006.

ORDER
Petitioner was suspended on November 14, 2005, for a period of thirty days. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
Jean H. Toal, Chief Justice
BY /s/ Daniel E. Shearouse      Clerk
*71